                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

MARIO ANTWAINE HOLIFIELD,                )
                                         )
            Petitioner,                  )
                                         )
      v.                                 )      CASE NO. 2:16-CV-445-WKW
                                         )                [WO]
UNITED STATES OF AMERICA,                )
                                         )
            Respondent.                  )

                  MEMORANDUM OPINION AND ORDER

      Before the court is Petitioner Mario Antwaine Holifield’s 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence imposed in 2008 under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). See United States v. Holifield,

No. 2:07-cr-123-WKW (M.D. Ala. Jan. 17, 2008) (criminal judgment). Through

counsel, Mr. Holifield filed this § 2255 motion—his first—challenging his

designation as an armed career criminal under the ACCA based upon the United

States Supreme Court’s decision in Samuel Johnson v. United States, 135 S. Ct. 2551

(2015). Mr. Holifield argues that, under the Johnson decision, in which the Court

held that the residual clause of the “violent felony” definition in the ACCA is

unconstitutional, he no longer has three prior convictions that qualify as ACCA

predicates. He seeks resentencing without application of the ACCA.
      On October 10, 2019, the Magistrate Judge filed a Recommendation (Doc.

# 19) that Petitioner’s motion (Doc. # 2) be denied. Petitioner timely objected to the

Recommendation. (Doc. # 23.) After entry of the Recommendation, the court

ordered both parties to brief two new issues: “[w]hether Shepard-approved

documents establish which section of Ala. Code § 13A-6-3(a) Mr. Holifield was

convicted of violating” and whether the court can consider such documents in light

of Tribue v. United States, 929 F.3d 1326 (11th Cir. 2019). (Doc. # 24.) Both parties

have complied with the order. (Docs. # 25, 26.) Upon an independent and de novo

review of the record, Petitioner’s objections are due to be overruled, and the

Magistrate Judge’s Recommendation is due to be adopted with modification.

                                 I. DISCUSSION

      The Magistrate Judge provided a thorough recitation of the factual and

procedural history of this case up to October 10, 2019, which the court need not fully

repeat but will briefly summarize. (See Doc. # 19, at 2–3.) On January 17, 2008,

Mr. Holifield was sentenced for one count of possessing a firearm as a convicted

felon, in violation of 18 U.S.C. § 922(g)(1), which normally carries a sentence of

not more than ten-years’ imprisonment, 18 U.S.C. § 924(a)(2). His sentence was

enhanced pursuant to the ACCA, which provides that an individual who violates

§ 922(g) and has three or more prior convictions for a “violent felony” is subject to

a mandatory minimum sentence of fifteen years. See also Descamps v. United


                                          2
States, 570 U.S. 254, 258 (2013) (noting the typical statutory maximum sentence

and the ACCA’s heightened mandatory minimum for § 922(g) convictions).

      In 2008, when Mr. Holifield was sentenced, the ACCA defined a “violent

felony” as any crime punishable by imprisonment for a term exceeding one year that

(1) “has as an element the use, attempted use, or threatened use of physical force

against the person of another”; (2) “is burglary, arson, or extortion, involves use of

explosives”; or (3) “otherwise involves conduct that presents a serious potential risk

of physical injury to another.” § 924(e)(2)(B). These definitions of “violent felony”

fall into three respective categories: (1) the elements clause; (2) the enumerated-

offenses clause; and (3) the now-void residual clause. See In re Sams, 830 F.3d

1234, 1236–37 (11th Cir. 2016). In June 2015, the Supreme Court held that the

ACCA’s residual clause was unconstitutionally vague but left in place “the

remainder of the Act’s definition of a violent felony.” Samuel Johnson, 135 S. Ct.

at 2563. Subsequently, in Welch v. United States, 136 S. Ct. 1257 (2016), the

Supreme Court held that the Johnson decision announced a new substantive rule of

constitutional law that applies retroactively to cases on collateral review.

      The presentence investigation report (“PSR”) identified three predicate

convictions but did not specify under which clause of the ACCA each fell. These

predicates included (1) a 1997 Alabama conviction for manslaughter, (2) a 2000

Alabama conviction for manslaughter, and (3) a 2000 Alabama conviction for


                                           3
second-degree robbery. (Doc. # 19, at 3.) Neither Mr. Holifield nor the Government

objected to the PSR’s classification of Mr. Holifield as an armed career criminal

under the ACCA. On the Government’s motion, the court partially granted a

downward departure and sentenced Mr. Holifield to 175-months’ imprisonment.

(Doc. # 2-2, at 7–8.) Mr. Holifield did not file a direct appeal of the judgment or

sentence.

      Mr. Holifield objects to the Magistrate Judge’s conclusion that he has failed

to meet his burden of proof under Beeman v. United States, 871 F.3d 1215 (11th Cir.

2017). (Doc. # 23.) He argues that his 2000 conviction for Alabama manslaughter

could not have been analyzed under a modified categorical approach because the

sentencing court lacked the necessary information to conduct such analysis. He

argues that the sentencing court must have analyzed his conviction under a formal

categorical approach.     (Doc. # 23, at 17.)     Petitioner contends that a formal

categorical approach dictates that “his 2000 conviction for Alabama manslaughter

only qualified as a ‘violent felony’ under the residual clause.” (Doc. # 23, at 11.)

Petitioner’s argument that his conviction must have been analyzed under a formal

categorical approach is strong, but it falls short due to his failure to object to the

description of the crime in his PSR. Additionally, his inability to point to binding

precedent making clear that Alabama manslaughter could only be a predicate

conviction under the residual clause is likewise fatal to his petition.


                                           4
A.    Mr. Holifield cannot carry his burden of proving he was sentenced under
      the residual clause when he failed to object to PSR statements indicating
      his 2000 manslaughter conviction was for an intentional killing.
      The Eleventh Circuit has placed the burden of proving a Johnson claim firmly

on the movant.

      Only if the movant would not have been sentenced as an armed career
      criminal absent the existence of the residual clause is there a Johnson
      violation. That will be the case only (1) if the sentencing court relied
      solely on the residual clause, as opposed to also or solely relying on
      either the enumerated offenses clause or elements clause (neither of
      which were called into question by Johnson) to qualify a prior
      conviction as a violent felony, and (2) if there were not at least three
      other prior convictions that could have qualified under either of those
      two clauses as a violent felony, or as a serious drug offense. . . . To
      prove a Johnson claim, the movant must show that—more likely than
      not—it was use of the residual clause that led to the sentencing court’s
      enhancement of his sentence. If it is just as likely that the sentencing
      court relied on the elements or enumerated offenses clause, solely or as
      an alternative basis for the enhancement, then the movant has failed to
      show that his enhancement was due to use of the residual clause.

Beeman v. United States, 871 F.3d 1215, 1221–22 (11th Cir. 2017).

      Beeman is an exacting burden in any case, but even more so here, where both

at sentencing and now, it is unclear which branch of Alabama’s manslaughter statute

Mr. Holifield was convicted of violating. Therefore, the circumstances require

Petitioner to show that 1) the sentencing court acted under the assumption that he

was convicted of Alabama manslaughter writ large (not its subsection for voluntary

manslaughter) or of reckless manslaughter; 2) on his sentencing date, Alabama’s

manslaughter statute, analyzed as a whole, only qualified as an ACCA predicate


                                         5
under the residual clause; 3) Alabama’s manslaughter statute, analyzed as a whole,

does not qualify as an ACCA predicate under current law; and 4) Mr. Holifield does

not have three qualifying ACCA predicates without this manslaughter conviction.

      Following this chain of reasoning, the Recommendation found that Mr.

Holifield had not met his burden.       First, Alabama Code § 13A-6-3(a)(2) (a

prototypical voluntary manslaughter statute) qualified as an ACCA predicate, even

though § 13A-6-3(a)(1) (a reckless manslaughter statute) may not. See Ala. Code

§ 13A-6-3(a) (“A person commits the crime of manslaughter if: (1) He recklessly

causes the death of another person, or (2) He causes the death of another person

under circumstances that would constitute murder under Section 13A-6-2; except,

that he causes the death due to a sudden heat of passion caused by provocation

recognized by law, and before a reasonable time for the passion to cool and for

reason to reassert itself.”). Second, Mr. Holifield had not proven that the sentencing

court more likely than not sentenced him under the belief that he had been convicted

of reckless manslaughter because “‘where . . . the evidence does not clearly explain

what happened[,] . . . the party with the burden loses.’” (Doc. # 19, at 16 (quoting

Beeman, 871 F.3d at 1225).) In other words, the Magistrate Judge concluded that

Mr. Holifield had not met his burden because it was equally likely that the sentencing

court believed he had been convicted of voluntary manslaughter. Therefore, the




                                          6
Magistrate Judge recommended that Mr. Holifield’s petition should fail without

reaching the second, third, and fourth issues in this case.

       Mr. Holifield does not object to the Recommendation’s finding that § 13A-6-

3(a)(2), and by extension his 1997 Alabama manslaughter conviction, can serve as

an ACCA predicate.1 He does dispute that the sentencing court could have sentenced

him under the belief that his 2000 conviction was imposed under § 13A-6-3(a)(2).

On this threshold issue of historical fact, his objection is strong but does not

compensate for his failure to object to the PSR’s description of that conviction at the

time of his sentencing. The court need not resolve the post-Tribue question of

whether it can look to the newly introduced Shepard documents, because the

unobjected-to PSR statements gave the sentencing court a sufficient foundation to

conclude that Mr. Holifield was convicted of voluntary manslaughter. Therefore,

Mr. Holifield has failed to meet his burden.

       As explained in the Recommendation, courts may use the modified

categorical approach to decide whether an ACCA enhancement applies when the


       1
          Even if Mr. Holifield did object, the Recommendation’s finding on this point would be
adopted. Mr. Holifield’s PSR states that in November 1995, Holifield “intentionally caused the
death of [the victim] by shooting him with a pistol, said death being caused in a sudden heat of
passion caused by provocation recognized by law, and before a reasonable time for the passion to
cool and for reason to reassert itself, in violation of Section 13A-6-3(B) [sic] of the Code of
Alabama, 1975.” Because the PSR description mirrors the text of § 13A-6-3(a)(2), it is more likely
than not that the sentencing court believed Mr. Holifield had been convicted of voluntary
manslaughter. For the reasons stated in the Recommendation, such a conviction could serve as an
ACCA predicate under the elements clause under current law, so any claim to the contrary would
fail at Beeman’s second prong. (See Doc. # 19, at 10–12.)
                                                7
defendant was convicted under a statute that sets out one or more elements of the

crime in the alternative. When some alternatives would permit enhancement and

some would not, a court may determine which of the alternative elements formed

the basis of the defendant’s prior conviction by considering only the statutory

definition of the offense of the conviction, the charging document, the written plea

agreement, the transcript of the plea colloquy, undisputed facts found in the PSR,

and any explicit factual finding by the trial judge to which the defendant assented.

Shepard v. United States, 544 U.S. 13, 16 (2005); United States v. Bennett, 472 F.3d

825, 833–34 (11th Cir. 2006) (per curiam); (Doc. # 19, at 8.) The focus of the inquiry

is on what conduct the defendant “necessarily admitted.” Shepard, 544 U.S. at 26.

This exception to the formal categorical approach applies to permit an ACCA

enhancement if the Shepard documents show that the petitioner was convicted under

a narrower alternative. Shepard, 544 U.S. at 17. Otherwise, the court must “look

only to the fact of conviction and the statutory definition of the prior offense” to

determine whether the conviction can serve as an ACCA predicate. Id. (quoting

Taylor v. United States, 495 U.S. 575, 602 (1990) (internal quotation marks

omitted)).

      The Recommendation’s explanation of the categorical and modified

categorical approaches cites post-2008 cases that narrowed Shepard’s commands

(See Doc. # 19, at 7-9.) These cases discouraged inquiries into “[w]hether the


                                          8
defendant’s conduct is such that he ‘hypothetically could have been convicted’ of a

crime of violence.” United States v. Estrella, 758 F.3d 1239, 1247 (11th Cir. 2014)

(quoting Descamps v. United States, 570 U.S. 254, 268 (2013)); see also Curtis

Johnson v. United States, 559 U.S. 133, 137 (2010) (holding that when Shepard

documents fail to illuminate the basis of a conviction, the court must assume a

conviction rests upon the least of the acts criminalized); Estrella, 758 F.3d at 1247

(“When we analyze a particular conviction under a divisible statute in an effort to

determine which of the alternative elements formed the basis of the prior conviction,

we must ask: Which ‘version’ of the divisible statute formed the basis of the

conviction—that is, which of the alternative elements did the jury all agree to or the

defendant necessarily admit? The goal is to determine ‘which statutory phrase was

the basis for the conviction’ . . . .” (internal citation omitted) (quoting Curtis

Johnson, 559 U.S. at 144)).

      However, only pre-2008 caselaw matters in Beeman’s historical fact inquiry.

On Mr. Holifield’s sentencing date, Eleventh Circuit caselaw was clearly more

permissive, allowing district courts to look to the nature of a defendant’s past

conduct as reported in unobjected-to PSR statements. For example, in United States

v. Bennett, Mr. Bennet objected to the probation office’s use of police reports in the

PSR but “failed to object to the facts of his prior convictions as contained in his

PS[R] and addendum to the PS[R] despite several opportunities to do so; thus, he


                                          9
[wa]s deemed to have admitted those facts” for the purposes of an ACCA

enhancement. 472 F.3d at 833–34.

      The sentencing court’s only information about the 2000 manslaughter

conviction was from the PSR, which stated,

      The defendant was originally charged with Murder. According to the
      indictment filed in this case, on or about February 26, 1998, the
      defendant intentionally caused the death of another person, Tykia
      Phillips, by shooting her with a firearm, in violation of Section 13A-6-
      2 of the Code of Alabama, 1975. Complete court records for this
      conviction were not received from Jefferson County Circuit Court.
      Once these records are received, further details will be provided.

(Doc. # 9-3, at 8.)

      The recently filed documents do not provide additional information, nor

would they necessarily all qualify as Shepard documents. The indictment charged

Mr. Holifield with murder. (Doc. # 25-3.) The case action summary (which appears

to be equivalent to a federal judgment form) and jail commitment form state that Mr.

Holifield pled guilty to manslaughter. (Doc. # 25-5, at 1; Doc. # 25-6, at 8.) The

conviction report likewise states that Mr. Holifield was convicted of manslaughter

under § 13A-6-3. (Doc. # 25-6, at 5.) Strangely, the “Explanation of Rights and

Plea of Guilt” states that Mr. Holifield pled guilty to murder (Doc. # 27, at 7), but in

light of the other evidence, this can be disregarded as an error. The court need not

resolve the question of whether it can look to these documents because the

unobjected-to statements in the PSR are sufficient to resolve this case.


                                          10
      Under Bennett, the sentencing court could interpret Mr. Holifield’s failure to

object to the PSR’s account of his conviction as Petitioner’s admission that he

commited an intentional killing. Even though the sentencing court was aware that

Mr. Holifield did not plead guilty to the exact charge in the indictment, the

sentencing court had sufficient grounds to believe Mr. Holifield was convicted of

voluntary manslaughter, which could serve as an ACCA predicate under the

ACCA’s elements clause. See supra note 1 (adopting the Magistrate Judge’s

recommended finding that voluntary manslaughter can serve as an ACCA predicate

under the ACCA’s elements clause). Therefore, Petitioner has not carried his burden

of showing he was more likely than not sentenced under the residual clause. As an

alternative holding, the court will also proceed to analyze whether as of his

sentencing date, an Alabama manslaughter conviction only qualified as an ACCA

predicate under the residual clause.

B.    On Mr. Holifield’s sentencing date, precedent did not clearly hold that
      Mr. Holifield’s 2000 conviction only qualified as a predicate under the
      ACCA’s residual clause.

      Even if the sentencing court believed that Mr. Holifield was convicted of

manslaughter writ large or of reckless manslaughter, Mr. Holifield would still be

required to establish that there was precedent on January 17, 2008, “holding, or




                                        11
otherwise making obvious,” that such a manslaughter conviction could only serve

as a predicate under the residual clause. Beeman, 871 F.3d at 1224.

      The Eleventh Circuit has indicated that binding precedent analyzing the

statute or a similar statute is generally needed for caselaw evidence to be “obvious.”

See Robinson v. United States, No. 17-13929, 2019 WL 6492479, at *3 (11th Cir.

Dec. 3, 2019) (“Robinson did not, either in the district court or on appeal, point to

binding cases holding those convictions could qualify as ACCA predicates only

under the residual clause. Thus, . . . Robinson has failed to prove what Beeman

requires . . . .”); United States v. Pickett, 916 F.3d 960, 965 (11th Cir. 2019) (holding

that the petitioner had not met his burden because “[n]othing in th[e] collection of

cases” Pickett offered “amounts to binding precedent” but remanding to allow the

parties to address Beeman before the district court); Morman v. United States, No.

18-13593-A, 2018 WL 9490361, at *2 (11th Cir. Dec. 11, 2018) (denying a

certificate of appealability because “there was no case in this Circuit, at the time,

holding that Alabama third-degree robbery qualified as a violent felony only under

the ACCA’s residual clause” (emphasis added)), cert. denied, 140 S. Ct. 376 (2019);

Harper v. United States, 742 F. App’x 445, 448–49 (11th Cir.) (“While the

sentencing court noted that Harper was an armed career criminal—an assertion with

which Harper’s counsel affirmatively agreed—it did not state how it came to that

determination. Nor is Harper able to point to any precedent from this Court that


                                           12
analyzes the Georgia aggravated assault statute under the residual clause. Thus,

Harper (like the movant in Beeman) cannot show that he more likely than not was

sentenced under the residual clause.”), cert. denied, 139 S. Ct. 579 (2018); see also

Williams v. United States, No. 18-12010, 2019 WL 5957870, at *3 (11th Cir. Nov.

13, 2019) (granting a petition where the Supreme Court had clearly established the

elements of generic burglary and the Florida burglary statute was obviously

overbroad, even though the Eleventh Circuit had not ruled on the statute).

      The Eleventh Circuit has acknowledged the possibility that persuasive

precedent could suffice. See Gomez v. United States, 743 F. App’x 344, 347 (11th

Cir. 2018) (“This inquiry can include . . . consideration of how courts viewed the

statutes under which Gomez had previously been convicted, and how courts

interpreted other similar statutes at the time he received his ACCA sentence.”);

Dixson v. United States, 724 F. App’x 896, 898 (11th Cir. 2018) (acknowledging

that “[t]he status of a Florida conviction for attempted first degree murder as an

ACCA predicate conviction is still an open question in this circuit” but holding that

on remand “the district court could also consider how Florida attempted first degree

murder or similar statutes were viewed by courts at the time of Dixson’s

sentencing”). It is possible that none of these instructions is binding on this court.

Only Pickett was reported, and its lengthy analysis of Beeman is arguably dicta




                                         13
because the Eleventh Circuit ultimately decided to remand the case to allow the

parties to address Beeman in the district court. Pickett, 916 F.3d at 967.

      Mr. Holifield’s sentencing date puts him at a disadvantage. Had he been

sentenced after May 21, 2010, his present claim would have the benefit of the

Supreme Court’s decision in Curtis Johnson v. United States, 559 U.S. 133 (2010),

and the Eleventh Circuit’s opinion in United States v. Palomino Garcia, 606 F.3d

1317 (11th Cir. 2010). In Curtis Johnson, the Supreme Court held “that in the

context of a statutory definition of ‘violent felony,’ the phrase ‘physical force’ means

violent force—that is, force capable of causing physical pain or injury to another

person.” 559 U.S. at 140. In Palomino Garcia, the Eleventh Circuit added that “a

conviction predicated on a mens rea of recklessness does not satisfy the ‘use of

physical force’ requirement under [the Sentencing Guidelines] § 2L1.2’s definition

of ‘crime of violence.’” 606 F.3d at 1336 (interpreting language that is identical to

the ACCA’s elements clause). This combination might have carried the day. See

United States v. Young, No. 4:16-cv-362-RH/CAS, 2018 WL 9439535 (N.D. Fla.

Mar. 14, 2018) (finding that an Alabama manslaughter conviction could not serve

as an ACCA predicate under the elements clause at the petitioner’s 2013 sentencing

nor at the time of his habeas decision), adopted by 2018 WL 9439536 (N.D. Fla.

June 1, 2018); Toyer v. United States, No. 1:16-CV-8050-VEH, 2017 WL 2405094

(N.D. Ala. June 2, 2017) (finding pre-Beeman that Alabama manslaughter did not


                                          14
qualify as a crime of violence under current law); Jefferson v. United States,

Criminal No. 10-00141-KD, 2016 WL 6023331 (S.D. Ala. Oct. 13, 2016) (same).

      Instead of being able to rely on this clear, binding precedent, Mr. Holifield

can only rely on 1) Leocal v. Ashcroft, 543 U.S. 1 (2004), 2) state caselaw indicating

that Alabama’s manslaughter statute criminalized conduct that does not require

physical force, and 3) persuasive precedent specifically holding involuntary

manslaughter was not an ACCA predicate under the elements clause.

      In Leocal, the Supreme Court analyzed and rejected the use of Florida’s

driving under the influence statute as a predicate under 18 U.S.C. § 16(a)’s elements

clause, which is identical to the ACCA’s. The Court held that the “use of physical

force” identified in § 16(a) “most naturally suggests a higher degree of intent than

negligent or merely accidental conduct.” 543 U.S. at 9. The Court held that “crime

of violence” “suggests a category of violent, active crimes.” Id. at 11. As an

example, the Court posited that “we would not ordinarily say a person ‘use[s] . . .

physical force against’ another by stumbling and falling into him.” Id. at 9 (quoting

Smith v. United States, 508 U.S. 223, 228 (1993)).

      Mr. Holifield argues that, in 2008, reckless manslaughter was obviously not a

violent, active crime because Alabama courts had already interpreted the statute to

encompass deaths caused by inactivity or accident. See, e.g., Ex parte McCree, 554

So. 2d 336, 337–38 (Ala. 1988) (noting that McCree was convicted under § 13A-6-


                                         15
3(a)(1) for showing a firearm to a friend that accidentally discharged, but the

propriety of the charge was not raised on appeal); Ex parte Weems, 463 So. 2d 170

(Ala. 1984) (downgrading a conviction of murder to manslaughter for a defendant

convicted of carrying a pistol into a café where it accidentally discharged);

Washington v. State, 608 So. 2d 771 (Ala. Crim. App. 1992) (affirming a reckless

manslaughter conviction where the defendant noticed burns on the two-year-old

victim he was babysitting, but did not seek assistance and “neither encouraged nor

discouraged the victim’s mother to seek medical care”); Maxwell v. State, 620 So.

2d 93 (Ala. Crim. App. 1992) (upholding a reckless manslaughter conviction for a

DUI-related death). The accidental firearm discharges in Weems and McCree are

certainly apt, though more tragic, analogies to “stumbling and falling into” a victim.

      The argument that Leocal’s holding extends to a statute with a mens rea of

recklessness because such a statute criminalizes accidental conduct is imminently

reasonable, which is likely why the Eleventh Circuit agreed with it in Palomino

Garcia. Still, that this legal conclusion was reasonable in 2008 does not negate the

fact that it was still an open question in this Circuit at that time. Therefore, Leocal’s

application to Alabama manslaughter was not obvious to the parties or the

sentencing court until Palomino Garcia was decided.

      Mr. Holifield also cites pre-2008 cases from other circuits that held

manslaughter qualified as a “crime of violence” under the residual clause. He has


                                           16
cited some favorable persuasive precedent. However, three of those cases were

silent on whether involuntary manslaughter could also qualify under the elements

clause. See United States v. Walter, 434 F.3d 30, 38–40 (1st Cir. 2006); United

States v. Williams, 67 F.3d 527 (4th Cir. 1995); United States v. Leeper, 964 F.2d

751 (8th Cir. 1992) (holding that manslaughter is a crime of violence without

specifying whether it makes that holding under the elements or residual clause). It

is difficult to draw any conclusions from the sparse reasoning in Leeper, and the

statute at issue is not analogous because it criminalizes “when the person

unintentionally causes the death of another person by the commission of a public

offense other than a forcible felony or escape.” Iowa Code § 707.5(1)(a) (1977).

      The Ninth Circuit case Mr. Holifield cites analyzed vehicular manslaughter,

United States v. O’Neal, 937 F.2d 1369 (9th Cir. 1990), but that case cited an older

Ninth Circuit case that concluded without analysis that the federal involuntary

manslaughter statute did not meet the elements clause of the substantially similar 18

U.S.C. § 924(c). United States v. Springfield, 829 F.2d 860, 862 (9th Cir. 1987).

Mr. Holifield’s cited Sixth Circuit case likewise stated without analysis that

Michigan’s involuntary manslaughter statute did not qualify as an ACCA predicate

under the elements clause. United States v. Zabawa, 134 F. App’x 60, 65 (6th Cir.

2005). However, neither of the laws analyzed in Springfield or Zabawa is analogous

to Alabama’s law. Michigan’s law facially criminalized causing death through


                                         17
negligent lawful acts or negligent omissions, which is a lower mens rea standard

than recklessness and which was more clearly foreclosed by Leocal. Id. at 64

(“Involuntary manslaughter is defined as, ‘the killing of another without malice and

unintentionally, but in doing some unlawful act not amounting to a felony nor

naturally tending to cause death or great bodily harm, or in negligently doing some

act lawful in itself, or by the negligent omission to perform a legal duty.’” (quoting

People v. Datema, 533 N.W.2d 272, 276 (Mich. 1995)). The federal involuntary

manslaughter law analyzed in Springfield is not analogous because it had no clear

mens rea standard (or, at best, a mens rea of negligence). Springfield, 829 F.2d at

862 (“Involuntary manslaughter is defined under federal law as ‘the unlawful killing

of a human being without malice . . . [i]n the commission of an unlawful act not

amounting to a felony, or in the commission in an unlawful manner, or without due

caution or circumspection, of a lawful act which might produce death.’ 18 U.S.C.

§ 1112.”).

      This circumstantial evidence makes a reasonable case for why the Eleventh

Circuit or the Supreme Court should have held that § 13A-6-3(a)(1) only qualified

as an ACCA predicate under the residual clause before January 18, 2008, and was

thus an unconstitutional basis for an ACCA enhancement under Beeman’s

reasoning. However, it does not meet Beeman’s standard of showing that this




                                         18
conclusion was clear or obvious to the sentencing court at that time. Consequently,

Mr. Holifield’s petition is due to be denied.

                                II. CONCLUSION

      Accordingly, it is ORDERED as follows:

      1.     The Magistrate Judge’s Recommendation (Doc. # 19) is ADOPTED

             with modification;

      2.     Petitioner’s objection (Doc. # 23) is OVERRULED;

      3.     Petitioner’s Motion (Doc. # 2) is DENIED.

      Final judgment will be entered separately.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).        This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted).

      Because reasonable jurists would not find the denial of Petitioner’s § 2255

motion debatable, a certificate of appealability is DENIED.

      DONE this 12th day of March, 2020.

                                         /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE
                                          19
